Citation Nr: 1022537	
Decision Date: 06/17/10    Archive Date: 06/24/10

DOCKET NO.  08-10 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
arthritis of the lumbosacral spine with pain and 
radiculopathy, currently assigned a 40 percent disability 
evaluation.

2.  Entitlement to a total evaluation based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant and his wife

ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The Veteran served on active duty from January 1993 to 
January 1996 and from February 2003 to January 2004.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia, which denied the benefits 
sought on appeal.  The Veteran appealed that decision to BVA, 
and the case was referred to the Board for appellate review.  
The Board remanded the case for further development in March 
2009.  That development was completed, and the case has since 
been returned to the Board for appellate review.

A hearing was held on September 15, 2008, in Washington, 
D.C., before Kathleen K. Gallagher, a Veterans Law Judge, who 
was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of 
the hearing testimony is in the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's mild degenerative arthritis of the 
lumbosacral spine with pain and radiculopathy is not 
productive of unfavorable ankylosis of the entire 
thoracolumbar spine, and he does not have incapacitating 
episodes with a total duration of at least six weeks during 
the past 12 months.

3.  The Veteran is currently service-connected for and 
currently assigned a 40 percent evaluation for mild 
degenerative arthritis of the lumbosacral spine with pain and 
radiculopathy; a 10 percent evaluation for retropatellar pain 
syndrome of the left knee; and, a 10 percent evaluation for 
duodenitis.  His combined evaluation is 50 percent.

4.  The Veteran's service-connected disabilities have not 
been shown to render him unemployable.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for mild degenerative arthritis of the lumbosacral spine with 
pain and radiculopathy have not been met. 38 U.S.C.A. §§ 
1155, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5243 (2009).

2.  The criteria for entitlement to TDIU have not been met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.16, 4.19 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).  The claimant must be notified that, should 
an increase in disability be found, a disability rating will 
be determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration.  
Finally, the notice must provide examples of the types of 
medical and lay evidence that the Veteran may submit (or ask 
the VA to obtain) that are relevant to establishing her or 
his entitlement to increased compensation.  However, the 
notice required by section 5103(a) need not be specific to 
the particular Veteran's circumstances; that is, VA need not 
notify a Veteran of alternative diagnostic codes that may be 
considered or notify of any need for evidence demonstrating 
the effect that the worsening of the disability has on the 
particular Veteran's daily life. Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In this case, the Board does acknowledge that the RO did not 
provide the Veteran with adequate notice prior to the initial 
rating decision in October 2006.  Nevertheless, the RO did 
send the Veteran letters in June 2006, May 2008, and April 
2009, which informed him about the evidence necessary to 
substantiate his claims and the division of responsibilities 
in obtaining the evidence.  The Board finds that any defect 
with respect to the timing of the notice requirement was 
harmless error.

In this regard, the Board notes that, while adequate notice 
provided to the Veteran was not given prior to the first 
agency of original jurisdiction (AOJ) adjudication of the 
case, notice was provided by the AOJ prior to the transfer 
and certification of the Veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the Veteran's claims were readjudicated 
in a supplemental statement of the case (SSOC). Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure 
to afford statutory notice to claimant prior to initial 
rating decision by issuing notification letter after decision 
and readjudicating the claim and notifying claimant of such 
readjudication in the statement of the case).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claims and to respond to VA 
notices, and he has taken full advantage of these 
opportunities, submitting evidence and argument in support of 
his claims and testifying at a hearing before the Board.  
Viewed in such context, the furnishing of notice after the 
decision that led to this appeal did not compromise the 
essential fairness of the adjudication. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Conway v. Principi, 353 
F.3d 1369, 1373 (Fed. Cir. 2004).  The Veteran has had a 
"meaningful opportunity to participate effectively,"  
Dingess/Hartman, and the Board finds that the present 
adjudication of the appeal will not result in any prejudice 
to the Veteran.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The notice letters notified 
the Veteran that, to substantiate a claim for increased 
compensation, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), vacated and remanded sub nom. Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice 
provided examples of the types of medical and lay evidence 
that the Veteran may submit (or ask the VA to obtain) that 
are relevant to establishing his entitlement to increased 
compensation.  Specifically, the June 2006, May 2008, and 
April 2009 letters listed examples of evidence, which 
included information about on-going treatment, Social 
Security Administration determinations, statements from 
employers, and lay statements from people who have witnessed 
how the disability symptoms affect him.  In addition, the May 
2008 letter provided him with the rating criteria pertinent 
to his claim for an increased evaluation, including the 
General Rating Formula for Diseases and Injuries of the Spine 
and the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes.

The June 2006, May 2008, and April 2009 letters also informed 
the Veteran that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and the impact of the condition and symptoms on 
employment and daily life.  

The June 2006 letter further informed the Veteran about the 
information and evidence that is necessary to substantiate 
his claim for entitlement to TDIU. Specifically, the letter 
stated that the evidence must show that his service-connected 
disabilities are sufficient, without regard to other factors, 
to prevent him from performing the mental and/or physical 
tasks required to obtain or maintain substantially gainful 
employment.  It was noted that he generally must meet certain 
disability percentage requirements, i.e., one disability 
ratable at 60 percent or more; or, more than one disability 
ratable at 40 percent or more and a combined rating of 70 
percent or more. The June 2006 letter also explained that he 
could be entitled to TDIU based on exceptional circumstances 
and that such a claim would require evidence showing that his 
service-connected disabilities present such an exceptional or 
unusual disability picture, due to such factors as marked 
interference with employment or frequent periods of 
hospitalization, that application of the regular schedular 
standards is impractical.  

Additionally, the January 2008 statement of the case (SOC) 
and the June 2008 and March 2010 supplemental statements of 
the case (SSOC) notified the Veteran of the reasons for the 
denial of his application and, in so doing, informed him of 
the evidence that was needed to substantiate his claims.

In addition, the RO notified the Veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the June 2006 letter indicated 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claims, including that VA 
would request any pertinent records held by Federal agencies, 
such as military records, and VA medical records.  The 
Veteran was also informed that a medical examination would be 
provided or that a medical opinion would be obtained if it 
was determined that such evidence was necessary to make a 
decision on his claims.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
June 2006 letter notified the Veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  The 
letter also stated that it was his responsibility to ensure 
that VA receives all requested records that are not in the 
possession of a Federal department or agency.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA and 
private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with the Veteran's claim.  He has not 
identified any other outstanding records that are pertinent 
to the issues currently on appeal.  In compliance with the 
prior remand, the RO also forwarded the Veteran's vocational 
and rehabilitation folder to the Board for review.  The 
Veteran was further provided the opportunity to testify at a 
hearing before the Board.

In addition, the Veteran was afforded VA examinations in 
August 2006 and May 2009 in connection with his claims for an 
increased evaluation and TDIU.  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the May 2009 VA examination obtained in 
this case is adequate, as it is predicated on a review of the 
claims file and all pertinent evidence of record as well as 
on a physical examination and fully addresses the rating 
criteria that are relevant to rating the disability in this 
case.

There is no objective evidence indicating that there has been 
a material change in the severity of the Veteran's service-
connected disability since he was last examined. 38 C.F.R. § 
3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted. VAOPGCPREC 
11-95. 

Thus, there is adequate medical evidence of record to make a 
determination in this case.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal 
has been met. 38 C.F.R. § 3.159(c)(4).  

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and SSOCs, which informed them of the laws and 
regulations relevant to the Veteran's claims.  The Board 
concludes the Veteran was provided the opportunity to 
meaningfully participate in the adjudication of his claims 
and did in fact participate.  Washington v. Nicolson, 21 Vet. 
App. 191 (2007).  For these reasons, the Board concludes that 
VA has fulfilled the duty to assist the Veteran in this case.  
Hence, there is no error or issue that precludes the Board 
from addressing the merits of this appeal.


I.  Increased Evaluation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the "present level" of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly, where a veteran appeals the initial rating 
assigned for a disability at the time that service connection 
for that disability is granted, evidence contemporaneous with 
the claim and with the initial rating decision granting 
service connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of time 
based on facts found.  Id.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  38 
C.F.R. § 4.59.

The Veteran filed his claim for an increased evaluation in 
May 2006.  He is currently assigned a 40 percent disability 
evaluation for his mild degenerative arthritis of the 
lumbosacral spine with pain and radiculopathy pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5243.  Diagnostic Code 5243 
provides that intervertebral disc syndrome (preoperatively or 
postoperatively) can be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25. See 38 C.F.R. § 4.71a.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, a 40 
percent evaluation is contemplated when there is unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
disability evaluation is warranted when there is unfavorable 
ankylosis of the entire thoracolumbar spine.

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code. See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (1) (2009).

Further, for VA compensation purposes, normal forward flexion 
of the thoracolumbar spine is zero to 90 degrees, extension 
is 0 to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The normal combined range of motion range of 
motion of the thoracolumbar spine is 230 degrees.  The normal 
ranges of motions for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion. See 38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (2) (2009). See also 38 C.F.R. § 4.71a, Plate 
V (2009).

Unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching. Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis. See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (5) (2009).  

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 40 percent disability 
evaluation is contemplated for incapacitating episodes having 
a total duration of at least four weeks but less than six 
weeks during the past 12 months.  A 60 percent rating is 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.

An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 
(1).  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to an increased evaluation for his 
mild degenerative arthritis of the lumbosacral spine with 
pain and radiculopathy.   At the outset, the Board notes that 
the Veteran has already been assigned a temporary total 
evaluation for his service-connected lumbosacral spine 
disability for the period from March 10, 2006, to May 1, 
2006, based on surgical or other treatment necessitating 
convalescence.  As such, the manifestations of his disorder 
during that time period will not be considered because he is 
already in receipt of the maximum evaluation from March 10, 
2006, to May 1, 2006.

The medical the evidence of record does not indicate that the 
Veteran has unfavorable ankylosis of the entire thoracolumbar 
spine.  In this regard, there is no medical evidence 
diagnosing the Veteran with ankylosis of the spine, and there 
are none of the previously mentioned symptoms indicative of 
unfavorable ankylosis.  In fact, the August 2006 VA 
examination found him to have forward flexion to 30 degrees, 
extension to 5 degrees, and lateral rotation to 15 degrees.  
The May 2009 VA examiner also indicated that the Veteran had 
forward flexion from zero to 60 degrees, and there was 20 
degrees of lateral flexion and rotation bilaterally.  The 
Board notes that ankylosis is defined as "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. 
Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening 
or fixation of a joint as the result of a disease process, 
with fibrous or bony union across the joint", citing 
Stedman's Medical Dictionary 87 (25th ed. 1990)).  Based on 
the foregoing range of motion findings, it is apparent that 
the Veteran's spine is not fixated or immobile.  Moreover, 
the May 2009 VA examiner stated that there was no ankylosis 
to the Schober's test.  As such, the Veteran has not been 
shown to have met the criteria for an increased evaluation 
under the General Rating Formula for Diseases and Injuries of 
the Spine.

In addition, the Veteran does not have incapacitating 
episodes with a total duration of at least six weeks during 
the past 12 months.  As previously noted, an incapacitating 
episode is defined as a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician. See 
38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1.  The Board 
observes that there are no treatment records associated with 
the claims file indicating that the Veteran was prescribed 
bed rest by any physician for at least six weeks.  In fact, 
the Veteran himself told the May 2009 VA examiner that he 
only had ten incapacitating episodes lasting at least one day 
each during the past year, which would amount to much less 
than six weeks.  As such, he has not been shown to have met 
the criteria for an increased evaluation under Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

After reviewing the record, the Board further finds that a 
separate disability rating is not warranted because the 
objective medical evidence does not demonstrate that the 
Veteran suffers from a separate neurological disability 
distinct from his service-connected degenerative arthritis of 
the lumbosacral spine.  The medical evidence of record does 
not identify any separate neurological findings or disability 
not already contemplated under the discussed pertinent 
criteria.  The Veteran has contended that he should be 
assigned a separate evaluation for radiculopathy.  However, 
the medical evidence of record does not show that he has 
radiculopathy for which a separate compensable evaluation is 
warranted.  In this regard, VA medical records dated in June 
2006 documented the Veteran's complaints of lower back pain, 
but indicated that his legs symptoms from surgery were 
significantly better.  VA medical records dated in September 
2006 also noted the Veteran's report that his March 2006 back 
surgery had helped with his bilateral lower extremity 
radiculopathy.  The physical therapist stated that there were 
no current radicular symptoms.

In addition, the August 2006 VA examiner noted that the 
Veteran's deep tendon reflexes were symmetrical and that his 
sitting stretch reflex was negative.  During supine stretch 
reflex, the Veteran complained of discomfort, but it was 
specifically noted that there were no radicular symptoms.  
The examiner also commented that there was no clinical 
evidence of a radicular neurological deficit. 

VA medical records dated in March 2009 documented the 
Veteran's complaints of pain radiating to his right leg, and 
straight leg raises were positive on the right side.  
However, it was also noted that he did not have any weakness 
of the leg, and there was no focal motor sensory deficit.  
His foot movement was also normal.  

Moreover, the May 2009 VA examiner indicated that the Veteran 
did not have any bowel or bladder dysfunction or radiation of 
pain.  During a physical examination, the Veteran had 
negative straight leg raises bilaterally as well as normal 
sensation to light touch at all lumbar levels.  A motor 
examination and bilateral deep tendon reflex testing were 
also normal.  The examiner specifically stated that there was 
no objective evidence of radiculopathy.  

Based on the foregoing, the preponderance of the objective 
evidence shows that the Veteran does not have radiculopathy 
or other neurological disabilities, despite his own reports 
and allegations.  Therefore, the Board concludes that the 
Veteran does not suffer from additional neurological 
deficiency so as to warrant a separate disability rating 
under the diagnostic codes pertinent to rating neurological 
disorders. See Bierman, 6 Vet. App. at 129-132.

The Board has also considered whether the Veteran is entitled 
to a separate evaluation for a scar resulting from his prior 
back surgery.  The May 2009 VA examiner did indicate that 
there was a midline surgical scar at the L4-L5 level 
measuring from five centimeters in length.  However, there 
was no keloid, tenderness to palpation, skin breakdown, or 
rash.  It was noted that the scar made up less than one 
percent of the total body surface area and zero percent of 
the exposed body surface.  The scar was skin-colored and not 
adherent to underlying tissue.  The examiner specifically 
commented that the postoperative scar was not associated with 
any functional limitation, impairments, or disfigurement.  As 
such, a separate compensable evaluation is not warranted for 
the surgical scar on the Veteran's back.  See 38 C.F.R. 
§§ 4.118, Diagnostic Codes 7800-7805 (2009).

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the Veteran's lumbosacral spine 
disability is not warranted on the basis of functional loss 
due to pain or weakness in this case, as the Veteran's 
symptoms are supported by pathology consistent with the 
assigned 40 percent rating, and no higher.  In this regard, 
the Board observes that the Veteran has complained of pain on 
numerous occasions.  However, the effect of the pain in the 
Veteran's spine is contemplated in the currently assigned 40 
percent disability evaluation under Diagnostic Code 5243. 
Indeed, the February 2008 rating decision specifically 
contemplated his pain and functional loss in its grant of the 
40 percent disability evaluation under Diagnostic Code 5243.  
The Veteran's complaints do not, when viewed in conjunction 
with the medical evidence, tend to establish weakened 
movement, excess fatigability, or incoordination to the 
degree that would warrant an increased evaluation.  In fact, 
the August 2006 VA examiner stated that there was no evidence 
of additional limitation either due to weakness, fatigue, 
lack of endurance after repetitive motion, incoordination, or 
flare-up.  The May 2009 VA examiner also commented that there 
were no changes with repetitive motion testing.  Therefore, 
the Board finds that the preponderance of the evidence is 
against an increased evaluation for the Veteran's mild 
degenerative arthritis of the lumbosacral spine with pain and 
radiculopathy.  


II.  TDIU

Applicable law provides that a total disability rating based 
on individual unemployability due to a service-connected 
disability may be assigned, where the schedular rating is 
less than total, when the veteran is unable to secure or 
follow a substantially gainful occupation as a result of his 
service-connected disabilities. 38 C.F.R. 3.340, 3.341, 4.16.  
Consideration may be given to a veteran's level of education, 
special training, and previous work experience, but not to 
his or her age or the impairment caused by nonservice-
connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, and there is one 
disability ratable at 60 percent or more, or if there is more 
than one service-connected disability, at least one 
disability ratable at 40 percent or more and there is a 
combined disability rating of 70 percent. See 38 C.F.R. § 
4.16(a).

However, even when the percentage requirements are not met, 
entitlement to a total rating, on an extraschedular basis, 
may nonetheless be granted, in exceptional cases, when the 
veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities. 38 C.F.R. §§ 3.321(b), 4.16(b) (2009).

The central inquiry is "whether the veteran's service 
connected disabilities alone are of sufficient severity to 
produce unemployability." Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Consideration may be given to the veteran's 
education, special training, and previous work experience, 
but not to his age or to the impairment caused by nonservice-
connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19 
(2004); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question, however, 
is whether the veteran is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment. Van Hoose, 4 Vet. App. at 363.

In this case, the Veteran is service-connected for and 
currently assigned a 40 percent evaluation for mild 
degenerative arthritis of the lumbosacral spine with 
radiculopathy and pain; a 10 percent evaluation for 
retropatellar pain syndrome of the left knee; and a 10 
percent evaluation for duodenitis.  His combined evaluation 
is 50 percent.  As such, the Veteran does not meet the 
minimum schedular criteria for TDIU under 38 C.F.R. § 
4.16(a).  

Nevertheless, as previously stated, veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  Therefore, rating boards may submit claims 
to the Director of the Compensation and Pension Service for 
extraschedular consideration in cases of veterans who fail to 
meet the percentage standards set forth in 38 C.F.R. § 
4.16(a).  In this case, the RO has denied referral for 
consideration of the Veteran's TDIU claim on an 
extraschedular basis.

Upon review of the claims file, the Board finds that the 
evidentiary record does not support a conclusion that there 
are any unusual or exceptional circumstances present in the 
Veteran's case as to have warranted its referral to the VA 
Director of the Compensation and Pension Service.  In this 
regard, there has been no indication that VA's schedule for 
rating disabilities is insufficient or inadequate to assign 
ratings for the Veteran's service-connected disabilities.  A 
comparison between the level of severity and symptomatology 
of the Veteran's assigned rating with the established 
criteria found in the rating schedule shows that the rating 
criteria reasonably describes the Veteran's disability level 
and symptomatology as discussed above.  In fact, there are 
higher evaluations available under the rating criteria, but 
the Veteran has not been shown to have the symptomatology 
contemplated for those evaluations.

The Veteran has alleged that he has been unable to work since 
his back injury in 2004.  The Board notes that he did enroll 
in a VA vocational rehabilitation program with the goal of 
obtaining a degree and pursuing a new career.  It was noted 
in October 2006 that some of his medical issues with his back 
had resolved and that he was ready to proceed with training.  
However, in December 2007, a counselor indicated that the 
Veteran had been out of training due to medical issues.  
Nevertheless, the Veteran indicated that his medical issues 
had resolved and that his healing had gone well.  He stated 
that he wanted to continue his education.  

In June 2008, a letter was sent to the Veteran indicating 
that his vocational rehabilitation program had been 
interrupted because he did not pursue the training program 
outlined in his rehabilitation program.  He had not provided 
any acceptable reasons for his actions.  The Veteran did meet 
with a counselor in July 2008 and explained that he had back 
surgery and missed class and that his medication was 
interfering with his studies when he did return.  However, it 
was noted that his medication had since been adjusted.  The 
Board also finds it significant that the Veteran reported at 
that time that he had taken a part-time job with his church 
doing light maintenance.  Other options were discussed 
because he had been dissatisfied with his training, and 
qualifications were reviewed to determine what was needed for 
a facility manager.  

Nevertheless, another letter was sent to the Veteran in March 
2009 once again indicating that his vocational rehabilitation 
program had been interrupted because he did not pursue the 
training program outlined in his rehabilitation program.  He 
had not provided any acceptable reasons for his actions.  To 
date, it appears that there has been no response.

The Board notes that the August 2006 VA examiner reviewed the 
Veteran's claims file and performed a physical examination 
after which he indicated that the Veteran is independent with 
activities of daily living with no adverse effect on such 
activities, including personal grooming, hygiene, and 
transportation.  He did not that the Veteran's occupation 
would be restricted with respect to positions requiring 
frequent bending, stooping, and lifting heavy weight.  
However, the examiner opined that the Veteran could perform 
sedentary work.  As such, the August 2006 VA examiner merely 
stated that the Veteran was limited and did not indicate that 
he was entirely incapable of securing some form of 
employment. 

The May 2009 VA examiner also observed the Veteran's 
statements that he was unemployed and had not worked since 
his back injury in service.  The Veteran had indicated that 
he was a mechanic and military police in service and that his 
current condition would prevent him from doing practically 
any laborious job that involved lifting, bending, squatting, 
or load bearing.  However, there was no indication that he 
could not perform sedentary work.

The Board notes that there is no probative medical evidence 
of record to suggest that the Veteran is incapable of 
performing sedentary work or other forms of similar work.  As 
such, the medical evidence does not show the Veteran to be 
unemployable due solely to his service-connected 
disabilities.

There is also no indication that any other agency, such as 
the Social Security Administration-which is not limited in 
its review of matters concerning unemployability to 
consideration of only service-connected disabilities--has 
determined that the Veteran is currently unemployable.

Based on the foregoing, the Board concludes that while the 
Veteran undoubtedly has industrial impairment as a result of 
his service-connected disabilities, as evidenced by his 
combined 50 percent disability evaluation, the evidence does 
not show that the service-connected disorders alone preclude 
gainful employment.  The Board would note that "[t]he 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations." 38 C.F.R. § 4.1 (2009).  
Based on a review of the evidence of record, the Board is of 
the opinion that the disability evaluations assigned to the 
Veteran's disorders under the VA Schedule for Rating 
Disabilities accurately reflect the Veteran's overall 
impairment to his earning capacity due to his service- 
connected disabilities.  Therefore, a total rating for 
compensation based on individual unemployability due to 
service-connected disability is not warranted.


ORDER

An evaluation in excess of 40 percent for mild degenerative 
arthritis of the lumbosacral spine with pain and 
radiculopathy is denied.

Entitlement to TDIU is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


